Exhibit 10.9
GUARANTY
 
GUARANTY (this “Guaranty”), dated as of August ____, 2012, is by SONTRA MEDICAL,
INC., a Delaware corporation (the Guarantor”), with an address c/o Echo
Therapeutics, Inc., 8 Penn Center, 1628 JFK Blvd., Suite 300, Philadelphia, PA
19103, in favor of Platinum-Montaur Life Sciences, LLC, a Delaware limited
liability company with an address of 152 West 57th Street, 4th Floor, New York,
New York 10019 (the “Lender”).
 
WHEREAS, the Guarantor is a wholly owned subsidiary of ECHO THERAPEUTICS, INC.,
a Delaware corporation (the “Borrower”), and is directly and materially
interested in the financial success of the Borrower;
 
WHEREAS, in accordance with the Loan Agreement, dated on or about the date
hereof (as amended, restated, supplemented or otherwise modified, the “Loan
Agreement”) by and between the Borrower and the Lender, the Promissory
Note,  dated on or about the date hereof (as amended, restated, supplemented or
otherwise modified, the “Note”), executed by the Borrower, and certain related
documents and instruments among the Borrower, the Guarantor and the Lender (such
documents and instruments, including the “Loan Documents” defined in the Loan
Agreement, collectively, as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Documents”), the Lender may extend credit
to the Borrower (the “Loan”);
 
WHEREAS, the Lender’s willingness to extend the Loan is conditioned upon the
Guarantor executing and delivering this Guaranty; and
 
WHEREAS, the Loan will be beneficial to the Guarantor inasmuch as the proceeds
of the Loan to the Borrower will benefit the Guarantor.
 
NOW, THEREFORE, in order to induce the Lender to make the Loan to the Borrower
pursuant to the Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by the Guarantor,
the Guarantor hereby agrees as follows:
 
Section 1 - Guaranty of Payment and Performance

 
 
The Guarantor hereby guarantees to the Lender the full and punctual payment when
due (whether at maturity, by acceleration or otherwise), and the performance, of
all liabilities, agreements and other obligations of the Borrower to the Lender,
whether direct or indirect, absolute or contingent, due or to become due,
secured or unsecured, now existing or hereafter arising or acquired (whether by
way of discount, letter of credit, lease, loan, overdraft or otherwise),
including without limitation all obligations under the Loan Documents and all
costs and expenses incurred by the Lender in connection with enforcement of this
Guaranty (all of the foregoing, collectively, the “Obligations”).  This Guaranty
is an absolute, unconditional and continuing guaranty of the full and punctual
payment and performance of the Obligations and not of their collectability only
and is in no way conditioned upon any requirement that the Lender first attempt
to collect any of the Obligations from the Borrower or resort to any security or
other means of obtaining their payment.  Should the Borrower default in the
payment or performance of any of the Obligations, the obligations of the
Guarantor hereunder shall become immediately due and payable to the Lender, upon
written notice to the Guarantor by the Lender.  Payments by the Guarantor
hereunder may be required by the Lender on any number of occasions.
 
Section 2 - Unlimited Guaranty; Covenants

 
The liability of the Guarantor hereunder shall be unlimited to the extent of the
Obligations and the other obligations of the Guarantor hereunder (including,
without limitation, under Section 1 above).  The Guarantor covenants and agrees
to take no action that would constitute an Event of Default and/or a Pending
Default under and as defined in the Loan Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Section 3 - Waivers by Guarantor; Lender’s Freedom to Act

 
The Guarantor agrees that the Obligations will be paid and performed strictly in
accordance with their respective terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Lender with respect thereto. The Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Obligations
incurred and all other notices of any kind, all defenses which may be available
to Borrower by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrower, and all suretyship defenses generally. Without limiting the
generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of the Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Lender to assert any claim or demand or to enforce any right or
remedy against the Borrower; (ii) any extensions or renewals of any Obligation;
(iii) any rescissions, waivers, amendments or modifications of any of the terms
or provisions of any agreement evidencing, securing or otherwise executed in
connection with any Obligation (provided that the obligations of the Guarantor
hereunder shall be appropriately modified to reflect any amendment or
modification of the Obligations); (iv) the substitution or release of any entity
primarily or secondarily liable for any Obligation; (v) the adequacy of any
rights the Lender may have against any collateral or other means of obtaining
repayment of the Obligations; (vi) the impairment of any collateral securing the
Obligations, including without limitation the failure to perfect or preserve any
rights the Lender might have in such collateral or the substitution, exchange,
surrender, release, loss or destruction of any such collateral; or (vii) any
other act or omission which might in any manner or to any extent vary the risk
of the Guarantor or otherwise operate as a release or discharge of any other
Guarantor, all of which may be done without notice to the Guarantor.
 
Section 4 - Unenforceability of Obligations Against Borrower

 
If for any reason the Borrower has no legal existence or is under no legal
obligation to discharge any of the Obligations, or if any of the Obligations
have become irrecoverable from the Borrower by operation of law or for any other
reason, this Guaranty shall nevertheless be binding on the Guarantor to the same
extent as if the Guarantor at all times had been the principal obligor on all
such Obligations. In the event that acceleration of the time for payment of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of any agreement evidencing, securing or otherwise
executed in connection with any Obligation shall be immediately due and payable
by the Guarantor upon written notice from the Lender.
 
Section 5 - Subrogation; Subordination

 
Until the payment and performance in full of all Obligations: (a) the Guarantor
shall not exercise any rights against the Borrower arising as a result of
payment by the Guarantor hereunder, by way of subrogation or otherwise, and the
Guarantor shall not prove any claim in competition with the Lender or its
affiliates in respect of any payment hereunder in bankruptcy or insolvency
proceedings of any nature; (b) the Guarantor shall not claim any set-off or
counterclaim against the Borrower in respect of any liability of the Borrower to
the Guarantor; and (c) the Guarantor waives any benefit of and any right to
participate in any collateral which may be held by the Lender or any affiliate
of the Lender.  During the continuance of an Event of Default, all payments of
any amounts due with respect to any indebtedness of the Borrower now or
hereafter held by the Guarantor shall be subordinated to the prior payment in
full of the Obligations.  The Guarantor agrees that during the continuance of an
Event of Default, it will not demand, sue for or otherwise attempt to collect
any such indebtedness of the Borrower to the Guarantor until the Obligations
shall have been paid in full or until the applicable Event of Default has been
satisfied or cured in the Lender's reasonable judgment. If, notwithstanding the
foregoing sentence, the Guarantor shall collect, enforce or receive any amounts
in respect of such indebtedness in violation of the foregoing sentence, such
amounts shall be collected, enforced and received by the Guarantor as trustee
for the Lender and be paid over to the Lender on account of the Obligations
without affecting in any manner (other than by reducing the outstanding amount
of the Obligations) the liability of the Guarantor under the other provisions of
this Guaranty.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Section 6 - Further Assurances

 
The Guarantor agrees to do all such things and execute all such documents as are
reasonably necessary or desirable to give full effect to this Guaranty and to
perfect and preserve the rights and powers of the Lender hereunder.
 
Section 7 - Termination; Reinstatement

 
This Guaranty shall remain in full force and effect until the earlier of: (i)
the date on which (a) the Obligations are paid in full (other than contingent
indemnity obligations) and are not subject to any recapture or preference in
bankruptcy or similar proceedings, and (b) the Lender has no further commitment
to extent credit to the Borrower; or (ii) the date on which Lender receives
written notice of the Guarantor’s intention to discontinue this Guaranty,
notwithstanding any intermediate or temporary payment or settlement of the whole
or any part of the Obligations.  No such notice under (ii) above shall be
effective unless received by an officer of the Lender.  No notice under (ii)
above shall affect any rights of the Lender or of any affiliate of the Lender
hereunder with respect to any Obligations incurred prior to such notice.  This
Guaranty shall continue to be effective or be reinstated, notwithstanding any
notice of termination, if at any time any payment made or value received with
respect to an Obligation is rescinded or must otherwise be returned by the
Lender upon the insolvency, bankruptcy or reorganization of the Borrower, or
otherwise, all as though such payment had not been made or value received.
 
Section 8 - Successors and Assigns

 
This Guaranty shall be jointly and severally binding upon the Guarantor and its
successors and assigns, and shall inure to the benefit of and be enforceable by
the Lender and its successors, permitted transferees and permitted
assigns.  Without limiting the generality of the foregoing sentence, subject to
the terms and conditions of Section 9.3 of the Loan Agreement, the Lender may
assign or otherwise transfer any agreement or any note held by it evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other person or entity, and such
other person or entity shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Lender herein.
 
Section 9 - Amendments and Waivers

 
No amendment or waiver of any provision of this Guaranty nor consent to any
departure by the Guarantor therefrom shall be effective unless the same shall be
in writing and signed by the Lender and the Guarantor.  No failure on the part
of the Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
 
Section 10 – Notices

 
All notices and other communications called for hereunder shall be made in
writing and, unless otherwise specifically provided herein, shall be deemed to
have been duly made or given when delivered by hand or mailed first class mail
postage prepaid or, in the case of facsimile or other electronic notice, when
transmitted, answer back received, addressed as follows: if to the Guarantor, at
the address set forth above, and if to the Lender, at the address set forth
above, or at such address as either party may designate in writing.
 
Section 11 - Governing Law; Consent to Jurisdiction

 
This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York without reference to its conflicts of laws
provisions.  The Guarantor (i) hereby irrevocably submits to the jurisdiction of
the United States District Court sitting in the Southern District of New York
and the courts of the State of New York located in New York county for the
purposes of any suit, action or proceeding arising out of or relating to this
Guaranty, and (ii) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section 11 shall affect or limit any right to serve
process in any other manner permitted by law.  The Guarantor and the Lender, by
its acceptance of this Guaranty, hereby agree that the prevailing party in any
suit, action or proceeding arising out of or relating to this Guaranty shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 12 - WAIVER OF JURY TRIAL

 
THE GUARANTOR AND, BY ITS ACCEPTANCE OF THIS GUARANTY, THE LENDER, HEREBY WAIVES
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF: (A) THIS GUARANTY, ANY LOAN DOCUMENT, OR ANY OTHER
INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE OBLIGATIONS; (B) THE
VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER
CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE GUARANTOR AND THE LENDER.
 
Section 13 - Certain References; Defined Terms

 
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the person,
persons, entity or entities may require.  The terms “herein”, “hereof” or
“hereunder” or similar terms used in this Guaranty refer to this entire Guaranty
and not only to the particular provision in which the term is used. Capitalized
terms used herein and not otherwise defined shall have the meanings given in the
Loan Agreement.
 
Section 14 – Miscellaneous

 
This Guaranty, together with the Loan Documents to which the Guarantor is party,
constitutes the entire agreement of the Guarantor with respect to the matters
set forth herein.  The rights and remedies herein provided are cumulative and
not exclusive of any remedies provided by law or any other agreement, and this
Guaranty shall be in addition to any other guaranty of the Obligations.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Section headings are for the ease of reference only and shall not affect the
meaning of the relevant provisions.  The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural, masculine,
feminine and generic forms of the terms defined.
 
[signature page follows]

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor hereto has caused this Guaranty to be executed
as of the date first written above.





 
SONTRA MEDICAL, INC.
 
 
By:  /s/ Patrick Mooney
Name: Patrick T. Mooney
Title:  Duly Authorized Agent
 

 